 Case 1:17-cr-00183-TWP-TAB Document 67 Filed 07/18/19 Page 1 of 1 PageID #: 292




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION
       IT IS FURTHER ORDERED that the application and this Order are sealed until
   UNITED STATES OF AMERICA,                    )
otherwise ordered by the Court.                 )
                         Plaintiff,             ) CASE NO. 1:17-cr-00183-TWP-TAB
                                                )
IT IS SO ORDERED
          vs.                                   )
                                                )
   BUSTER HERNANDEZ,                            )
                                                )
                   Date: 1/27/2017
                          Defendant.            )
                                            ________________________
           ORDER ON UNOPPOSED MOTION Hon.          Tanya WaltonFINAL
                                             TO CONTINUE          Pratt, Judge
                                                                          PRETRIAL
                                            United
                                CONFERENCE AND      States
                                                 JURY      District Court
                                                        TRIAL
                                            Southern District of Indiana
         The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Unopposed

  Motion to Continue Final Pretrial Conference and Jury Trial,

         And the Court, having reviewed the Motion and being duly advised, now finds that the

  Motion is well taken and should be granted. The ends of justice served by the continuance

  sought herein outweigh the best interests of the public and Defendant to a speedy trial. Thus, the

  delay in the trial date attributable to this request for continuance is excludable under 18 U.S.C.

  §3161 et seq. Accordingly, it is,

         ORDERED that the Final Pretrial Conference set for July 31, 2019 be, and hereby is

  removed from the Court’s calendar and reset for January 21, 2020 at 10:00 a.m. in Courtroom

  344 and further it is

         ORDERED that the Jury Trial set for August 19, 2019 be, and hereby is removed from

  the Court’s calendar and reset for February 10, 2020 at 9:00 a.m. in Courtroom 344, Birch

  Bayh Federal Building and U.S. Courthouse, Indianapolis, Indiana.

         Date: 7/18/2019

                                                          ________________________
 Distribution to all electronically                       Hon. Tanya Walton Pratt, Judge
 registered counsel of record via                         United States District Court
 CM/ECF                                                   Southern District of Indiana
